DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 08/30/2021, concerning Application No. 16/577,317. The amendments to the specification and the claims filed on 08/19/2021, and the amendments to the drawings filed on 10/27/2021 are acknowledged. Presently, Claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/13/2019 and 04/21/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The use of the terms “Teflon™” in Para. [0024] and Para. [0030], “Tef-Gel™” in Para. [0024], and “Dow Corning™” in Para. [0030], which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10, 14, 17-18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheirer et al. (US 2008/0228082 A1, cited in the Applicant’s IDS filed 12/13/2019, hereinafter Scheirer), evidenced by Schurmann et al. (U.S. Patent 4,416,790, hereinafter Schurmann).

Regarding Claim 1, Scheirer discloses (Figs. 2-5) an ultrasound imaging device (ultrasound probe 30) (see, e.g., Para. [0013]), comprising: 
an ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) disposed within a housing (see, e.g., Fig. 3 and Para. [0013], lines 10-14, “Contained within the distal end of the shaft is a transducer mount assembly 40 which is also shown in the cross-sectional view of FIG. 3. A convex curved array transducer 46 is attached to a transducer cradle 48 at the distal end of the assembly 40”; also see, e.g., Fig. 5, where the transducer array 46 is shown to be attached to transducer cradle 48 and shown to be within acoustic window 34 and conductive layer 38, all which are within the distal end of ultrasound probe 30); and 
a flowable acoustic damping material (within fluid chamber 42) disposed on at least one surface located within an interior of the housing (see, e.g., Para. [0014], lines 2-10, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46. Water-based, oil-based, and synthetic polymeric liquids may be used. In a constructed embodiment silicone oil is used as the acoustic coupling fluid in the transducer fluid chamber”, where the disclosed acoustic damping liquid is within the fluid chamber 42, and where the disclosed acoustic coupling fluid is silicone oil, and Fig. 5, where the fluid chamber 42 filled with the acoustic damping liquid is shown to be within the distal end of ultrasound probe 30). 
Scheirer discloses in Para. [0014] that the fluid may be specifically “silicone oil”, which has known acoustic dampening properties and thus the silicone oil serves as the flowable acoustic damping material.  Note that silicone oil is known to have acoustic dampening properties, as evidenced by Schurmann, Col. 6, lines 22-24,  which sets forth “The invention concerns a medium for damping mechanical and/or acoustic vibrations, based on a liquid phase of silicone oil”, thus providing evidence that silicone oil has inherent acoustic damping properties).

Figs. 2-5) wherein the at least one surface located within the interior of the housing is an interior surface of the housing, and wherein the flowable acoustic damping material (within fluid chamber 42) is in contact with the at least one surface located within the interior of the housing (see, e.g., Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the fluid chamber 42 filled with the acoustic damping liquid is shown to be within the distal end of ultrasound probe 30).

Regarding Claim 5, Scheirer discloses the ultrasound imaging device of Claim 1, further disclosing (Figs. 2-5) the ultrasound imaging device (ultrasound probe 30) further comprising: 
a heat spreading structure (conductive layer 38) in thermal contact with the ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) (see, e.g., Abstract, lines 2-5, “The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34). The acoustic window cap is coated with a thin conductive layer (38) which shields the transducer” and Fig. 5, where the conductive layer 38 is shown to be in contact with the transducer array 46), and 
wherein the flowable acoustic damping material (within fluid chamber 42) is in contact with the heat spreading structure (conductive layer 38) (see, e.g., Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the conductive layer 38 and transducer cradle 48 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid).

Regarding Claim 10, Scheirer discloses the ultrasound imaging device of Claim 1, further disclosing (Figs. 2-5) wherein the flowable acoustic damping material (within fluid chamber 42) is in contact with the ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)” and Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the transducer array 46 and transducer cradle 48 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid).

Regarding Claim 14, Scheirer discloses (Figs. 2-5) a method of fabricating an ultrasound imaging device (ultrasound probe 30), the method comprising: 
applying a flowable acoustic damping material (within fluid chamber 42) to at least one surface located within an interior of a housing (see, e.g., Para. [0014], lines 2-10, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46. Water-based, oil-based, and synthetic polymeric liquids may be used. In a constructed embodiment silicone oil is used as the acoustic coupling fluid in the transducer fluid chamber”, where the disclosed acoustic damping liquid is within the fluid chamber 42, and where the disclosed acoustic coupling fluid is silicone oil, and Fig. 5, where the fluid chamber 42 filled with the acoustic damping liquid is shown to be within the distal end of ultrasound probe 30), 
the housing having an ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) disposed therein (see, e.g., Fig. 3 and Para. [0013], lines 10-14, “Contained within the distal end of the shaft is a transducer mount assembly 40 which is also shown in the cross-sectional view of FIG. 3. A convex curved array transducer 46 is attached to a transducer cradle 48 at the distal end of the assembly 40”; also see, e.g., Fig. 5, where the transducer array 46 is shown to be attached to transducer cradle 48 and shown to be within acoustic window 34 and conductive layer 38, all which are within the distal end of ultrasound probe 30).
Scheirer discloses in Para. [0014] that the fluid may be specifically “silicone oil”, which has known acoustic dampening properties and thus the silicone oil serves as the flowable acoustic damping material.  Note that silicone oil is known to have acoustic dampening properties, as evidenced by Schurmann, Col. 6, lines 22-24,  which sets forth “The invention concerns a medium for damping mechanical and/or acoustic vibrations, based on a liquid phase of silicone oil”, thus providing evidence that silicone oil has inherent acoustic damping properties).
Regarding Claim 17, Scheirer discloses the method of Claim 14, further disclosing (Figs. 2-5) wherein the at least one surface located within the interior of the housing is an interior surface of the housing, and wherein the method further comprises applying the flowable acoustic damping material (within fluid chamber 42) to contact the at least one surface located within the interior of the housing (see, e.g., Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the fluid chamber 42 filled with the acoustic damping liquid is shown to be within the distal end of ultrasound probe 30).

Regarding Claim 18, Scheirer discloses the method of Claim 14, further disclosing (Figs. 2-5) the method further comprising: 
configuring a heat spreading structure (conductive layer 38) in thermal contact with the ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) (see, e.g., Abstract, lines 2-5, “The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34). The acoustic window cap is coated with a thin conductive layer (38) which shields the transducer” and Fig. 5, where the conductive layer 38 is shown to be in contact with the transducer array 46), and 
within fluid chamber 42) is in contact with the heat spreading structure (conductive layer 38) (see, e.g., Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the conductive layer 38 and transducer cradle 48 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid).

Regarding Claim 23, Scheirer discloses the method of Claim 14, further disclosing (Figs. 2-5) the method further comprising applying the flowable acoustic damping material (within fluid chamber 42) to be in contact with the ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)” and Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the transducer array 46 and transducer cradle 48 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid).

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dos et al. (DE 10142563 A1, a copy of which is provided by the Examiner, a machine-generated English translation of which is provided by the Examiner and herein used for citation, hereinafter Dos).

Regarding Claim 27, Dos discloses an ultrasound device (see, e.g., Page 1, Description, lines 1-2 and Page 2, lines 1-19), comprising: 
an ultrasound probe housing (see, e.g., Page 3, lines 1-2, “The damping gel is directly coupled applied to the back of the ultrasonic transducer. It is advantageously from enclosed in a suitable housing”, where the disclosed ultrasonic transducer and damping gel are enclosed in a suitable housing); and 
an acoustic damping gel disposed within the ultrasound probe housing (see, e.g., Abstract, lines 1-3, “Acoustic damping backing material comprises a base gel containing an additive whose acoustic impedance is as large as an ultrasound converter material. Preferably the damping gel is directly applied to the rear side of an ultrasound converter” and Page 3, lines 1-2, “The damping gel is directly coupled applied to the back of the ultrasonic transducer. It is advantageously from enclosed in a suitable housing”, where the disclosed ultrasonic transducer and damping gel are enclosed in a suitable housing; also see, e.g., Page 2, lines 41-51 and Page 3, lines 1-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scheirer et al. (US 2008/0228082 A1, cited in the Applicant’s IDS filed 12/13/2019, hereinafter Scheirer) in view of Dos et al. (DE 10142563 A1, a copy of which is provided by the Examiner, a machine-generated English translation of which is provided by the Examiner and herein used for citation, hereinafter Dos).

Regarding Claim 2, Scheirer discloses the ultrasound imaging device of Claim 1, except wherein the flowable acoustic damping material comprises one or more of a gel and a paste.
see, e.g., Page 1, Description, lines 1-2 and Page 2, lines 1-19), wherein the flowable acoustic damping material comprises one or more of a gel (see, e.g., Abstract, lines 1-3, “Acoustic damping backing material comprises a base gel containing an additive whose acoustic impedance is as large as an ultrasound converter material. Preferably the damping gel is directly applied to the rear side of an ultrasound converter” and Page 3, lines 1-2, “The damping gel is directly coupled applied to the back of the ultrasonic transducer. It is advantageously from enclosed in a suitable housing”, where the disclosed ultrasonic transducer and damping gel are enclosed in a suitable housing; also see, e.g., Page 2, lines 41-51 and Page 3, lines 1-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging device of Scheirer by including that the flowable acoustic damping material comprises one or more of a gel, as disclosed by Dos. One of ordinary skill in the art would have been motivated to make this modification in order to provide a material for cushioning acoustic waves to achieve the desired ultrasonic properties, as recognized by Dos (see, e.g., Page 2, lines 41-51 and Page 3, lines 1-22).
Scheirer modified by Dos does not disclose wherein the flowable acoustic damping material comprises a paste. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging device of Scheirer modified by Dos by including that the flowable acoustic damping material comprises a paste, instead of a gel. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known acoustic damping material in the form of a gel, as disclosed by Dos, for another acoustic damping material in the form of a paste. The predictable result of achieving acoustic damping within the ultrasound imaging device would be yielded. See MPEP § 2144.06, subsection II.

Regarding Claim 15, Scheirer discloses the method of Claim 14, except wherein the flowable acoustic damping material comprises one or more of a gel and a paste.
However, in the same field of endeavor of acoustic damping material for ultrasound, Dos discloses wherein the flowable acoustic damping material comprises one or more of a gel (see, e.g., Abstract, lines 1-3, “Acoustic damping backing material comprises a base gel containing an additive whose acoustic impedance is as large as an ultrasound converter material. Preferably the damping gel is directly applied to the rear side of an ultrasound converter” and Page 3, lines 1-2, “The damping gel is directly coupled applied to the back of the ultrasonic transducer. It is advantageously from enclosed in a suitable housing”, where the disclosed ultrasonic transducer and damping gel are enclosed in a suitable housing; also see, e.g., see, e.g., Page 1, Description, lines 1-2 and Page 2, lines 1-19; also see, e.g., Page 2, lines 41-51 and Page 3, lines 1-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Scheirer by including that the flowable acoustic damping material comprises one or more of a gel, as disclosed by Dos. One of ordinary skill in the art would have been motivated to make this modification in order to provide a material for cushioning acoustic waves to achieve the desired ultrasonic properties, as recognized by Dos (see, e.g., Page 2, lines 41-51 and Page 3, lines 1-22).
Scheirer modified by Dos does not disclose wherein the flowable acoustic damping material comprises a paste. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Scheirer modified by Dos by including that the flowable acoustic damping material comprises a paste, instead of a gel. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known acoustic damping material in the form of a gel, as disclosed by Dos, for another acoustic damping material in the form of a paste. The predictable result of achieving acoustic damping within the ultrasound imaging device would be yielded. See MPEP § 2144.06, subsection II.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scheirer et al. (US 2008/0228082 A1, cited in the Applicant’s IDS filed 12/13/2019, hereinafter Scheirer) in view of Bae et al. (US 2016/0288169 A1, previously cited by the Examiner on 04/28/2021, hereinafter Bae).

Regarding Claim 3, Scheirer discloses the ultrasound imaging device of Claim 1, except wherein the flowable acoustic damping material comprises a polytetrafluoroethylene-containing gel.
However, in the same field of endeavor of ultrasound imaging, Bae discloses (Fig. 1) an ultrasound transducer (ultrasonic transducer 100) for use in an ultrasound imaging device (see, e.g., Para. [0015], lines 6-8, “an ultrasonic probe that includes the ultrasonic transducer in accordance with the exemplary embodiment of the present invention can obtain an image”), wherein a flowable acoustic damping material (damping grease mixture 112) comprises a polytetrafluoroethylene-containing gel (see, e.g., Para. [0028], lines 6-9, “a mixture in which a base oil is mixed with Polytetrafluoroethylene (PTFE), so called Teflon, as a viscosity increasing agent may be used as the damping grease 112a” and Para. [0041], lines 2-5, “Fluorocarbon Gel 868 of Nye lubricant was used as a damping grease of the damping grease mixture. This product uses polyalphaolefin as a base oil, and PTFE as a viscosity increasing agent”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging device of Scheirer by including that the flowable acoustic damping material comprises a polytetrafluoroethylene-containing gel, as disclosed by Bae. One of ordinary skill in the art would have been motivated to make this modification in order to achieve superior attenuation characteristics, obtain an image with less noise, increase the accuracy of diagnosis, and achieve excellent acoustic absorption properties, as recognized by Bae (see, e.g., Para. [0015]). 

Regarding Claim 16, Scheirer discloses the method of Claim 14, except wherein the flowable acoustic damping material comprises a polytetrafluoroethylene-containing gel.
However, in the same field of endeavor of ultrasound imaging, Bae discloses (Figs. 1-2) a method (see, e.g., Fig. 2, where a flowchart illustrating a method for manufacturing the ultrasonic transducer is shown) of fabricating an ultrasound transducer (ultrasonic transducer 100) for use in an ultrasound imaging device (see, e.g., Para. [0015], lines 6-8, “an ultrasonic probe that includes the ultrasonic transducer in accordance with the exemplary embodiment of the present invention can obtain an image”), wherein the flowable acoustic damping material (damping grease mixture 112) comprises a polytetrafluoroethylene-containing gel (see, e.g., Para. [0028], lines 6-9, “a mixture in which a base oil is mixed with Polytetrafluoroethylene (PTFE), so called Teflon, as a viscosity increasing agent may be used as the damping grease 112a” and Para. [0041], lines 2-5, “Fluorocarbon Gel 868 of Nye lubricant was used as a damping grease of the damping grease mixture. This product uses polyalphaolefin as a base oil, and PTFE as a viscosity increasing agent”).
see, e.g., Para. [0015]). 

Claims 6-9, 11-13, 19-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Scheirer et al. (US 2008/0228082 A1, cited in the Applicant’s IDS filed 12/13/2019, hereinafter Scheirer) in view of Pelissier et al. (US 2018/0078240 A1, cited in the Applicant’s IDS filed 12/13/2019, hereinafter Pelissier).

Regarding Claim 6, Scheirer discloses the ultrasound imaging device of Claim 1, except wherein the housing comprises a heat sinking material.
However, in the same field of endeavor of ultrasound imaging devices, Pelissier discloses (Figs. 1A-1D) an ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0039]), wherein a housing (housing 102) comprises a heat sinking material (see, e.g., Fig. 1A and Para. [0047], lines 1-5, “a substantial portion of the housing 102 is made of metal… This allows almost the entire surface area of the ultrasound imaging device 100 to act as a heatsink and dissipate heat”; also see, e.g., Para. [0041-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging device of Scheirer by including that the housing comprises a heat sinking material, as disclosed by Pelissier. One of ordinary skill in the art would see, e.g., Abstract, Para. [0041], and Para. [0047]). 

Regarding Claim 7, Scheirer modified by Pelissier discloses the ultrasound imaging device of Claim 6. Scheirer does not disclose wherein the housing comprises a metal material.
However, in the same field of endeavor of ultrasound imaging devices, Pelissier discloses (Figs. 1A-1D) the ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0039]), wherein the housing (housing 102) comprises a metal material (see, e.g., Fig. 1A and Para. [0041], lines 6-7, “the housing 102 may be made substantially of metal”; also see, e.g., Para. [0041-0043] and Para. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging device of Scheirer modified by Pelissier by including that the housing comprises a metal material, as disclosed by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to improve heat dissipation of the ultrasound imaging device, as recognized by Pelissier (see, e.g., Abstract, Para. [0041], and Para. [0047]).

Regarding Claim 8, Scheirer modified by Pelissier discloses the ultrasound imaging device of Claim 7. Scheirer does not disclose wherein the housing comprises aluminum.
However, in the same field of endeavor of ultrasound imaging devices, Pelissier discloses (Figs. 1A-1D) the ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0039]), wherein the housing (housing 102) comprises aluminum (see, e.g., Para. [0041], lines 6-7, “the housing 102 may be made substantially of metal” and Para. [0042], lines 1-10, “For example, the metal may be made of aluminum… in some embodiments, aluminum 6061 may be used to form some or all of the housing 102”; also see, e.g., Para. [0041-0043] and Para. [0047]).
see, e.g., Abstract, Para. [0041], and Para. [0047]).

Regarding Claim 9, Scheirer modified by Pelissier discloses the ultrasound imaging device of Claim 6. Scheirer further discloses (Figs. 2-5) wherein the housing comprises an outer housing configured to be hand-held by a user (see, e.g., Fig. 2 and Para. [0013], lines 3-5, “The probe 30 includes a handle section 36 by which the user holds the probe for manipulation during use”). 
In the same field of endeavor of ultrasound imaging devices, Pelissier also discloses (Figs. 1A-1D) the ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0039]), wherein the housing (housing 102) comprises an outer housing configured to be hand-held by a user (see, e.g., Fig. 1A and Para. [0025], lines 1-2, “the housing includes a grip portion” and Para. [0039], lines 13-15, “a grip portion 170 may be provided (e.g., to facilitate easier holding of the ultrasound imaging device 100)”).

Regarding Claim 11, Scheirer discloses the ultrasound imaging device of Claim 10. Scheirer further discloses (Figs. 2-5) wherein the ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) comprises an ultrasound transducer array (transducer array 46) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)”; also see, e.g., Fig. 3 and Para. [0013], lines 10-14, “Contained within the distal end of the shaft is a transducer mount assembly 40 which is also shown in the cross-sectional view of FIG. 3. A convex curved array transducer 46 is attached to a transducer cradle 48 at the distal end of the assembly 40”; also see, e.g., Fig. 5, where the transducer array 46 is shown to be attached to transducer cradle 48 and shown to be within acoustic window 34 and conductive layer 38, all which are within the distal end of ultrasound probe 30).
Scheirer does not disclose wherein the ultrasound transducer array is bonded to an integrated circuit.
However, in the same field of endeavor of ultrasound imaging devices, Pelissier discloses (Figs. 1A-1D and 2A) an ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0039]), wherein an ultrasound transducer module comprises an ultrasound transducer array (transducer array 208) (see, e.g., Abstract, lines 3-4, “The ultrasound apparatus may have a housing that encloses a transducer array”; also see, e.g., Para. [0053], lines 1-4, “Referring to FIG. 2A, shown there generally as 200a is a rear perspective exploded view of some of the components in the ultrasound imaging device of FIGS. 1A-1D”, where the ultrasound imaging device shown in Fig. 2A corresponds to the ultrasound imaging device 100 of Figs. 1A-1D, and see, e.g., Fig. 2A, where the transducer array 208 is shown to be within the ultrasound imaging device corresponding to the ultrasound imaging device 100 of Figs. 1A-1D; also see, e.g., Para. [0039]) bonded to an integrated circuit (circuit boards 212a, 212b, 212c, 212d) (see, e.g., Abstract, lines 3-6, “The ultrasound apparatus may have a housing that encloses a transducer array and at least one integrated circuit (IC) for driving the transducer array during operation”; also see, e.g., Fig. 2A and Para. [0054], lines 1-5, “there may be a number of circuit boards 212a, 212b, 212c, 212d which form an assembly and can be mated with the front shell 202. The transducer array 208 may be coupled to the circuit boards 212a, 212b, 212c, 212d”). 
see, e.g., Abstract, Para. [0020], Para. [0041], and Para. [0047]).

Regarding Claim 12, Scheirer modified by Pelissier discloses the ultrasound imaging device of Claim 11. Scheirer further discloses (Figs. 2-5) wherein the flowable acoustic damping material (within fluid chamber 42) is in contact with an ultrasound transducer array (transducer array 46) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)” and Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the transducer array 46 and transducer cradle 48 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid).

Regarding Claim 13, Scheirer modified by Pelissier discloses the ultrasound imaging device of Claim 11. Scheirer further discloses (Figs. 2-5) wherein the flowable acoustic damping material (within fluid chamber 42) is disposed between an ultrasound transducer array (transducer array 46) and an acoustic lens (acoustic window 34) that covers the ultrasound transducer array (46) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)” and Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the transducer array 46 is shown to be enclosed by the acoustic window 34, and where the transducer array 46 and the acoustic window 34 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid).

Regarding Claim 19, Scheirer discloses the method of Claim 14, except wherein the housing comprises a heat sinking material.
However, in the same field of endeavor of ultrasound imaging devices, Pelissier discloses (Figs. 1A-1D) a method of fabricating an ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0034] and Para. [0039]), wherein the housing (housing 102) comprises a heat sinking material (see, e.g., Fig. 1A and Para. [0047], lines 1-5, “a substantial portion of the housing 102 is made of metal… This allows almost the entire surface area of the ultrasound imaging device 100 to act as a heatsink and dissipate heat”; also see, e.g., Para. [0041-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Scheirer by including that the housing comprises a heat sinking material, as disclosed by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to improve heat dissipation of the ultrasound imaging device, as recognized by Pelissier (see, e.g., Abstract, Para. [0041], and Para. [0047]). 


However, in the same field of endeavor of ultrasound imaging devices, Pelissier discloses (Figs. 1A-1D) the method of fabricating an ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0034] and Para. [0039]), wherein the housing (housing 102) comprises a metal material (see, e.g., Fig. 1A and Para. [0041], lines 6-7, “the housing 102 may be made substantially of metal”; also see, e.g., Para. [0041-0043] and Para. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Scheirer modified by Pelissier by including that the housing comprises a metal material, as disclosed by Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to improve heat dissipation of the ultrasound imaging device, as recognized by Pelissier (see, e.g., Abstract, Para. [0041], and Para. [0047]). 

Regarding Claim 21, Scheirer modified by Pelissier discloses the method of Claim 20. Scheirer does not disclose wherein the housing comprises aluminum.
However, in the same field of endeavor of ultrasound imaging devices, Pelissier discloses (Figs. 1A-1D) the method of fabricating an ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0034] and Para. [0039]), wherein the housing (housing 102) comprises aluminum (see, e.g., Para. [0041], lines 6-7, “the housing 102 may be made substantially of metal” and Para. [0042], lines 1-10, “For example, the metal may be made of aluminum… in some embodiments, aluminum 6061 may be used to form some or all of the housing 102”; also see, e.g., Para. [0041-0043] and Para. [0047]).
see, e.g., Abstract, Para. [0041], and Para. [0047]).

Regarding Claim 22, Scheirer modified by Pelissier discloses the method of Claim 19. Scheirer further discloses (Figs. 2-5) wherein the housing comprises an outer housing configured to be hand-held by a user (see, e.g., Fig. 2 and Para. [0013], lines 3-5, “The probe 30 includes a handle section 36 by which the user holds the probe for manipulation during use”).
In the same field of endeavor of ultrasound imaging devices, Pelissier also discloses (Figs. 1A-1D) the method of fabricating an ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0034] and Para. [0039]), wherein the housing (housing 102) comprises an outer housing configured to be hand-held by a user (see, e.g., Fig. 1A and Para. [0025], lines 1-2, “the housing includes a grip portion” and Para. [0039], lines 13-15, “a grip portion 170 may be provided (e.g., to facilitate easier holding of the ultrasound imaging device 100)”).

Regarding Claim 24, Scheirer discloses the method of Claim 23. Scheirer further discloses (Figs. 2-5) wherein the ultrasound transducer module (transducer array 46, transducer cradle 48, transducer mount assembly 40, acoustic window 34, conductive layer 38, fluid chamber 42) comprises an ultrasound transducer array (transducer array 46) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)”; also see, e.g., Fig. 3 and Para. [0013], lines 10-14, “Contained within the distal end of the shaft is a transducer mount assembly 40 which is also shown in the cross-sectional view of FIG. 3. A convex curved array transducer 46 is attached to a transducer cradle 48 at the distal end of the assembly 40”; also see, e.g., Fig. 5, where the transducer array 46 is shown to be attached to transducer cradle 48 and shown to be within acoustic window 34 and conductive layer 38, all which are within the distal end of ultrasound probe 30). 
Scheirer does not disclose wherein the ultrasound transducer array is bonded to an integrated circuit.
However, in the same field of endeavor of ultrasound imaging devices, Pelissier discloses (Figs. 1A-1D and 2A) a method of fabricating an ultrasound imaging device (ultrasound imaging device 100) (see, e.g., Para. [0034] and Para. [0039]), wherein an ultrasound transducer module comprises an ultrasound transducer array (transducer array 208) (see, e.g., Abstract, lines 3-4, “The ultrasound apparatus may have a housing that encloses a transducer array”; also see, e.g., Para. [0053], lines 1-4, “Referring to FIG. 2A, shown there generally as 200a is a rear perspective exploded view of some of the components in the ultrasound imaging device of FIGS. 1A-1D”, where the ultrasound imaging device shown in Fig. 2A corresponds to the ultrasound imaging device 100 of Figs. 1A-1D, and see, e.g., Fig. 2A, where the transducer array 208 is shown to be within the ultrasound imaging device corresponding to the ultrasound imaging device 100 of Figs. 1A-1D; also see, e.g., Para. [0039]) bonded to an integrated circuit (circuit boards 212a, 212b, 212c, 212d) (see, e.g., Abstract, lines 3-6, “The ultrasound apparatus may have a housing that encloses a transducer array and at least one integrated circuit (IC) for driving the transducer array during operation”; also see, e.g., Fig. 2A and Para. [0054], lines 1-5, “there may be a number of circuit boards 212a, 212b, 212c, 212d which form an assembly and can be mated with the front shell 202. The transducer array 208 may be coupled to the circuit boards 212a, 212b, 212c, 212d”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Scheirer by including that the ultrasound see, e.g., Abstract, Para. [0020], Para. [0041], and Para. [0047]).

Regarding Claim 25, Scheirer modified by Pelissier discloses the method of Claim 24. Scheirer further discloses (Figs. 2-5) the method further comprising applying the flowable acoustic damping material (within fluid chamber 42) to be in contact with an ultrasound transducer array (transducer array 46) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)” and Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the transducer array 46 and transducer cradle 48 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid).

Regarding Claim 26, Scheirer modified by Pelissier discloses the method of Claim 24. Scheirer further discloses (Figs. 2-5) the method further comprising applying the flowable acoustic damping material (within fluid chamber 42) to be disposed between an ultrasound transducer array (transducer array 46) and an acoustic lens (acoustic window 34) that covers the ultrasound transducer array (46) (see, e.g., Abstract, lines 1-4, “An ultrasound probe has a transducer array which is moved to scan a patient with ultrasonic energy. The array is located in a fluid chamber (42) which is enclosed by an acoustic window end cap (34)” and Para. [0014], lines 2-7, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46”, where the acoustic damping liquid is within the fluid chamber 42, and Fig. 5, where the transducer array 46 is shown to be enclosed by the acoustic window 34, and where the transducer array 46 and the acoustic window 34 are shown to be in contact with the fluid chamber 42 filled with the acoustic damping liquid).

Response to Arguments
Applicant’s arguments, see Page 1 of Remarks, filed 08/30/2021, with respect to the objections to the drawings, the objections to the specification, the objections to the claims, and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive. The objections to the drawings, the objections to the specification, the objections to the claims, and the rejections under 35 U.S.C. 112(b) (previously set forth in the Non-Final Rejection mailed 04/28/2021) have been withdrawn. 

Applicant's arguments, see Pages 1-3 of Remarks, filed 08/30/2021, with respect to the rejections of claims 1 and 14 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.
Regarding Scheirer (US 2008/0228082 A1), Applicant argues that independent claims 1 and 14 are not anticipated by Scheirer because Scheirer fails to teach each and every limitation of the claims. Specifically, Applicant argues that Scheirer does not teach a flowable acoustic damping material or any acoustic damping material explicitly or inherently, and instead that Scheirer mentions an "acoustic coupling fluid" which is meant to enhance acoustic transmission to account for Scheirer's concern that 
Examiner disagrees and emphasizes that Scheirer does disclose each and every limitation of the independent claims 1 and 14. Scheirer discloses a flowable acoustic damping material disposed on at least one surface located within an interior of the housing (see, e.g., Para. [0014], lines 2-10, “the array transducer 46 is surrounded by a liquid which is transmissive of ultrasound and closely matches the acoustic impedance of the body which is approximately that of water. The liquid is contained within a fluid chamber 42 inside the transducer mount assembly 40 which also contains the array transducer 46. Water-based, oil-based, and synthetic polymeric liquids may be used. In a constructed embodiment silicone oil is used as the acoustic coupling fluid in the transducer fluid chamber”, where the disclosed acoustic damping liquid is within the fluid chamber 42, and where the disclosed acoustic coupling fluid is silicone oil, and Fig. 5, where the fluid chamber 42 filled with the acoustic damping liquid is shown to be within the distal end of ultrasound probe 30). Scheirer further discloses in paragraph [0014] that the fluid may be specifically “silicone oil”, which has known acoustic dampening properties (see, e.g., Schurmann et al. (U.S. Patent 4,416,790), Col. 6, lines 22-24, “The invention concerns a 

Applicant’s arguments, see Pages 3-5, filed 08/30/2021, with respect to the rejection of claim 27 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dos et al. (DE 10142563 A1, a copy of which is provided by the Examiner, a machine-generated English translation of which is provided by the Examiner and herein used for citation, hereinafter Dos).
Regarding Suzuki (US Patent 4,787,070), Applicant argues that independent claim 27 is not anticipated by Suzuki because Suzuki fails to teach each and every limitation of the claim. Specifically, Applicant argues that the first sentence of Suzuki at col. 3, lines 45-52 mentions an acoustic damper, but does not disclose a gel, and that the second sentence of Suzuki at col. 3, lines 45-52 mentions an "ultrasound gel" but not as an acoustic damper, and instead, an "acoustic coupling agent such as an ultrasound gel...for allowing ultrasonic waves to be transmitted smoothly". Applicant further mentions that the first and second sentences of Suzuki at col. 3, lines 45-52 are referencing two different items.
Examiner agrees with Applicant’s arguments that Suzuki does not teach each and every limitation of claim 27. However, Examiner emphasizes that the newly cited portions of Dos in the rejection set forth above disclose each and every limitation of claim 27. Therefore, claim 27 is now rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dos (DE 10142563 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793